Title: Orders, 27–28 October 1756
From: Washington, George
To: 



Catawba.
[27, 28 October 1756]Winchester, Wednesday 27th October, 1756.


 

Blakeney.
Winchester, Thursday 28th October, 1756.

As Colonel Washington is to hold conference with the catawba Indians, betwixt eleven & twelve o’clock—He desires all the Officers in town to attend at that time. and during the time of conference, he orders a Sergeant & Drummer to beat through the Town, ordering all Soldiers & Towns people to use the Indians civilly and kindly; to avoid giving them liquor; and to be cautious what they speak before them: as all of them understand english, and ought not to be affronted.
